Citation Nr: 1513776	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to residuals of prostate cancer.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a January 2011 Board hearing at the RO before a Veterans Law Judge.  In October 2014, the Board notified the Veteran that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board and that he had the right to another hearing.  The Board further informed the Veteran that, if he did not respond within 30 days, the Board would assume that the Veteran did not desire another hearing.  It has been more than 30 days, the Veteran has not responded, and the Board finds that the appellant does not desire a new hearing.

In March 2011, the Board remanded multiple issues on appeal for additional development.  Although a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and a bipolar disorder was initially on appeal, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for PTSD with major depressive disorder in an April 2012 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals written argument from the Veteran's representative.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional records pertinent to the issues on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's sleep disorder is related to residuals of prostate cancer.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a sleep disorder is proximately due to or the result of service-connected residuals of prostate cancer.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

The Veteran contends that he has a sleep disorder due to incontinence caused by residuals of prostate cancer.  The RO granted entitlement to service connection for prostate cancer in an April 2006 rating decision, and revised the rating to residuals of prostate cancer in an April 2008 rating decision.  This disorder is currently evaluated as 60 percent disabling.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran underwent a prostatectomy in March 2006 and the evidence clearly establishes that the appellant became incontinent as a result.  A treatment record from three days before the prostatectomy notes that the Veteran had no history of urinary incontinence.  Ten days after the surgery, immediately after removal of the Veteran's catheter and staples, the appellant put on his first diaper.  A VA treatment record for that day includes an impression of post prostatectomy urinary incontinence.  The Veteran was afforded a VA genitourinary examination in June 2006; the examiner found that the Veteran was incontinent as a result of his prostatectomy.  The Veteran was afforded a second VA genitourinary examination in April 2007.  During that examination, the VA examiner directly observed the Veteran's urinary incontinence.  

The Veteran and his spouse are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During a July 2007 VA medical appointment, the Veteran reported that he woke up three to four times a night to use the bathroom, that he slept for an average of three hours per night, and that, due to his incontinence, he did not consider sleep medication to be a viable option.  The Veteran and his spouse provided testimony consistent with these statements during a January 2008 hearing at the RO.  During the January 2011 Board hearing, the Veteran testified that his incontinence had lessened after a procedure called a "sling" but persisted and continued to wake him during the night.  The appellant testified that he had tried sleep medication but this caused him to wet the bed, which would also wake him up.  The claimant also testified that, due to his incontinence, he needed to shower each time he woke up.  In April 2011, the Veteran documented his sleep disturbances for a specific week.  According to this record, his incontinence woke him three times each night and, after the third time, he could not return to sleep.  

The lay testimony referenced above is credible and consistent with the medical opinion of record.  In April 2011, the Veteran was afforded a VA examination following which the examiner opined that the Veteran's sleep condition is at least as likely as not related to his prostate cancer because the prostatectomy led to incontinence that disrupts the appellant's sleep.  

The Veteran has submitted credible lay testimony to support his claim, which the only medical opinion of record with regard to this issue also supports.  As such, the evidence regarding the relationship between the Veteran's sleep disorder and his service-connected residuals of prostate cancer is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a sleep disorder is granted. 


REMAND

The Veteran claims entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities.  He is currently service connected for the residuals of prostate cancer, PTSD with major depressive disorder, peripheral neuropathy in each extremity, diabetes mellitus, a low back strain, erectile dysfunction, and a sleep disorder.  His current disability ratings include a 60 percent rating for residuals of prostate cancer and a 50 percent rating for PTSD with major depressive disorder.  As of July 12, 2011, his combined disability rating is 100 percent.  

The Veteran was afforded several VA examinations, including a psychiatric examination, in August 2012 to assess the impact of his various service-connected conditions on his employability.  The VA psychiatric examiner based his opinion on his determination that the Veteran, who had received treatment through VA for PTSD and depression for several years but had ceased treatment in April 2011, was feigning his PTSD symptoms.  The August 2012 VA examiner noted, but did not discuss, the fact that the Veteran had been diagnosed with PTSD in the past.  For example, the VA psychologist who examined the appellant in June 2011 diagnosed PTSD and major depressive disorder.  The August 2012 examiner also did not take into account that the Veteran is already service connected for PTSD and major depressive disorder.

The August 2012 examiner diagnosed the Veteran only with dysthymic disorder.  The examiner noted the Veteran's reports of significant difficulties in dealing with authority figures but opined that such problems are not a symptom of dysthymic disorder.  The Board notes that a private psychiatric examiner opined in July 1998 that the Veteran had depression as well as possible a passive-aggressive personality disorder, that these conditions caused him to be unfit to return to any professional capacity in the field of education (the appellant has work experience as an educator), that his condition was likely to be permanent, and that further psychiatric treatment would be unlikely to help.  An additional VA psychiatric examination is in order to address these issues.

The AOJ only considered the possibility of a total disability rating based on individual unemployability prior to July 12, 2011, the effective date of the Veteran's combined 100 percent rating.  Because the appellant has a 60 percent disability rating for residuals of prostate cancer and the claimant's primary argument is that his PTSD and major depressive disorder have rendered him unemployable, the issue of entitlement to a total disability rating based on individual unemployability after July 12, 2011 is not moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (A separate total disability rating based on individual unemployability predicated on one disability, when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must rate the Veteran's now service connected sleep disorder.  The appellant is advised that the Board cannot exercise appellate jurisdiction over any rating assigned the sleep disorder without a timely perfected appeal.

2.  Request all relevant, outstanding treatment records from the Gainesville, Florida VA Medical Center and its affiliated facilities.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist other than the psychologist who performed the August 2012 examination to address the nature and extent of his service-connected PTSD and major depressive disorder.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and any Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his PTSD and major depressive disorder.  The examiner is reminded that the Veteran is service connected for both disorders.  The examiner must specifically address whether the appellant's PTSD and major depressive disorder alone preclude him from obtaining and retaining substantially gainful employment.  In so doing the examiner must consider the July 1998 private medical opinion stating that the appellant's psychiatric disability prevents him from being able to get or keep employment.  The examiner is to discuss whether the Veteran has difficulties in dealing with authority figures that are attributable to his service connected PTSD or major depressive disorder.  A complete rationale for any opinions expressed must be provided.

If the examiner concludes that the appellant is malingering she/he must provide a detailed explanation for that opinion with references in the evidentiary record which support such a conclusion.

4.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected sleep disorder, residuals of prostate cancer, PTSD with major depressive disorder, peripheral neuropathy in each extremity, diabetes mellitus, low back strain, and erectile dysfunction prevent all forms of substantially gainful employment that are consistent with his education and occupational experience at any point during the period on appeal.  The appellant's age MAY NOT be considered in making the determination. 

The specialist is to specifically address the July 1998 private medical opinion stating that the Veteran's psychiatric disorders prevent him from working.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefor.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

The specialist must further address whether it is at least as likely as not that any single service connected disorder standing alone precludes the appellant from working.  If so, that disorder must be identified and a complete rationale must be provided for such an opinion.  Moreover, if a single service connected disorder precludes employment the examiner must address whether it is at least as likely as not that the combination of all remaining service connected disorders also preclude substantially gainful employment.  Again, a complete rationale must be provided for all opinions offered.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§  3.158, 3.655 (2014).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  Thereafter, the AOJ must readjudicate the claim. If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


